9DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 5, 6, 7, 8, 20, 22, 25, and 27 recite “defining recess” which should be “defining a recess” for each of the defining recess terms; Claim 6 is objected to because of the following informalities:  Line 4 recites “defining recess” twice which should be “defining a recess” for each of the defining recess terms; line 5 recites “and closer” which appears to be “and are closer” or some equivalent expression.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2016/0012766, hereinafter “Shin”, cited by Applicant) in view of Shih et al. (US 2015/0168752, hereinafter “Shih”) and Suzuki et al. (US 2018/0217423, hereinafter “Suzuki”).	Regarding claim 1, Shin discloses a display substrate comprising: 	a substrate including a display area and a non-display area surrounding the display area (Figs. 1, 3 and 4, [0046-0057, 0092-0096, and 0109-0114], display area is where pixels “P” are formed in panel 110 and non-display area is areas of the panel over the substrate to straddle the display area and the non-display area (Fig. 4, insulation layer 404 and passivation layer 408 are collectively a first insulator);	a line disposed on the first insulator to extend in a second direction perpendicular to the first direction to straddle the display area and the non-display area (Figs. 3-4, signal lines 412 are formed in the second direction or Y-direction and are perpendicular to a first direction or X-direction);	a second insulator disposed over the first insulator and the line to straddle the display area and the non-display area, the second insulator having a thickness smaller than a thickness of the first insulator (Fig. 4, second passivation layer 414 disposed over the first insulator (elements 404 and 408) and the line 412 to straddle the display area and the non-display area; layer 414 has a thickness smaller than a thickness of the first insulator).	Shin does not explicitly disclose	the first insulator including a first film forming area defining recess recessed from a section of a surface of the first insulator in the non-display area, the first film forming area defining recess extending in a first direction;	an alignment film disposed over the second insulator at least in the display area;	the first film forming area defining recess includes a first short edge adjacent to a first side edge of the line.	Shih discloses includes a first short edge adjacent to a first side edge of the line (Figs 2-3, [0018-0020], the first film forming area where recess (312 or 210) is formed defines a recess provided in the non-display area 308 to extend in a X-direction crossing an extending direction in which the line extends but not to overlap the line since electrodes for lines are formed in the elevated structures like 2043 TFT electrodes, 52Attorney Docket No.: US78270the right side edge of recess is a first short edge adjacent to a left first side edge of the line (formed at element 310).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display substrate of Shin to have the first insulator including a first film forming area defining recess recessed from a section of a surface of the first insulator in the non-display area, the first film forming area defining recess extending in a first direction, an alignment film disposed over the second insulator at least in the display area, and the first film forming area defining recess includes a first short edge adjacent to a first side edge of the line, such as taught by 	a second film forming area defining recess recessed from a section of a surface of the first insulator in the non-display area, the second film forming area defining recess extending in a first direction;	the second film forming area defining recess includes a second short edge adjacent to a second side edge of the line on an opposite side from the first side edge so that the line does not cross the first52Attorney Docket No.: US78270 film forming area defining recess and the second film forming area defining recess.
	Suzuki teaches forming the recess as a series of recesses to more securely prevent a spread of the alignment film in the non-display area (Fig. 3, [008, 0040, 0056-0060, and 0070], recesses such as 61 and 40 in NDAin/NDA4 non-display area controls spread of alignment film AL1 of the TFT array substrate SUB1).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display substrate of Shin and Shih to includes additional recesses to capture the spreading of the alignment film, such as taught by Suzuki, for the purpose of further preventing the spread of the alignment layer in the sealant area and non-display area and prevent external moisture entering the edge of the alignment film to reduce flicker [0070]).  The modified display substrate would include a second film forming area defining recess (e.g., Suzuki, Fig. 3, recess to right of TC(TE) as a first recess) recessed from a section of a surface of the first Regarding claim 5, Shin as modified by Shih and Suzuki discloses a display device comprising:	the display substrate according to claim 1 (see claim 1 rejection); and 	an opposed substrate opposed to the display substrate with an internal space between the display substrate and the opposed substrate (Shin, Fig. 4, CF substrate 420 is opposed substrate opposed to the TFT display substrate 400 with an internal space 418 (liquid crystal space) between the substrates).  
	Regarding claim 6, Shin as modified by Shih and Suzuki discloses the display device according to claim 5, further comprising a sealant disposed between the display substrate and the opposed substrate in the non-display area to surround and seal the internal space (Suzuki, Fig. 3, [008, 0040, 0056-0060, and 0070-0071], sealant 3 is disposed between counter substrate 20 and TFT array substrate 10 in the non-display first film forming area defining recess and the second film forming area recess overlap the sealant and closer to the internal space 54Attorney Docket No.: US78270relative to an outer edge of the sealant (Suzuki, Fig. 3, [008, 0040, 0056-0060, and 0070], first recess at TC(TE) and second recess to the right thereof overlap the sealant 3 and are located closer to the internal space of the liquid crystal LC relative to an outer edge of the sealant 3 being at arrow 14).	The motivation is the same as in claim 1.  
	Regarding claim 7, Shin as modified by Shih and Suzuki discloses the display device according to claim 6, further comprising:	a lower metal film disposed in a layer lower than the first insulator (Shin, Fig. 4, gate line 402 receives signals; Shih teaches forming the gate line of metal at [0019], layer 2046 is metal in the combination of references forming alignment film spreading control structures);	Shin as modified by Shih and Suzuki does not explicitly disclose in the current combination of references	a lead disposed on an opposite side from the internal space relative to the sealant in the non-display area, the lead including a section of the lower metal film and including a section overlapping the line, wherein 	the first insulator includes contact holes in sections overlapping the line and the lead.	However, Shin further teaches in the embodiment of Fig. 11 to include a lead .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Shih and Suzuki as applied to claims 1, 3, and 5-7, and further in view of Lee et al. (US 2014/0182897, hereinafter “Lee”).	Regarding claim 2, Shin as modified by Shih and Suzuki discloses the display substrate according to claim 1, but does not explicitly disclose wherein the first film forming area defining recess and the second film forming area defining recess are drilled through the first insulator.  
	Lee discloses forming recesses by drilling through an insulating layer ([0142]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display substrate of Shin, Shih and .
Allowable Subject Matter
Claims 8-10 are allowed.  New independent claim 8 incorporates the previously allowed subject matter of claim 4.  Claims 9 and 10 are allowed based on their dependency from claim 8.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694





/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694